         Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                     *
 DR. BESSIE (CHIA) SOO and DR. KANG                  *
 (ERIC) TING,                                        *
                                                     *
                Plaintiffs,                          *
                                                     *
                v.                                   *     Civil Action No. 19-cv-11520-ADB
                                                     *
 BONE BIOLOGICS CORPORATION and                      *
 STEPHEN LANEVE,                                     *
                                                     *
                                                     *
                Defendants.                          *
                                                     *

      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS

BURROUGHS, D.J.

       Plaintiffs Dr. Bessie (Chia) Soo and Dr. Kang (Eric) Ting (together, “Plaintiffs”) bring

this action against Defendants Bone Biologics Corporation (the “Company”) and Stephen

LaNeve (together with the Company, “Defendants”), alleging that the Company breached its

contracts with them and that LaNeve tortiously interfered with those contracts. [ECF No. 22

¶¶ 48–57 (“Am. Compl.”)]. Currently before the Court is Defendants’ motion to dismiss. [ECF

No. 23]. For the reasons set forth below, Defendants’ motion is DENIED.

I.     BACKGROUND

       A.      Factual Background

       For purposes of the instant motion to dismiss, the Court, as it must, “accept[s] as true all

well-pleaded facts alleged in the complaint and draw[s] all reasonable inferences therefrom in

the pleader’s favor.” A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013)

(quoting Santiago v. Puerto Rico, 655 F.3d 61, 72 (1st Cir. 2011)).




                                                 1
         Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 2 of 13




        Plaintiffs are doctors affiliated with UCLA. [Am. Compl. ¶¶ 5–6]. With Dr. Benjamin

Wu (together with Plaintiffs, the “Founders”), who is not a party to this litigation, Plaintiffs

founded the Company, an early-stage biotech startup. 1 [Id. ¶ 7]. From 2014 to 2017, Dr. Soo

was one of the Company’s directors, and Dr. Ting served on its Scientific Advisory Board. [Id.

¶¶ 5–6]. LaNeve is one of the Company’s directors and was its CEO from 2015 until 2019. [Id.

¶ 8].

        The Founders discovered and developed NELL-1, which is the Company’s flagship

product. [Am. Compl. ¶ 9]. NELL-1 is a “recombinant human protein growth factor and a

powerful and specific bone and cartilage reformation product that provides regulation over

skeletal tissue formation and stem cell differentiation during bone regeneration.” [Id.].

        On January 8, 2016, each of the Founders executed an identical Professional Services

Agreement (“PSA”) with the Company. [Am. Compl. ¶ 13]. Among other services, each

Founder was to

        render services supporting and advising the Company with respect to . . . Long term
        IP strategy, including providing input on IP / Patent approach – Patent Term
        Extension (PTE), Patent Term Adjustment (PTA), New Filings; guiding the
        Company’s R&D focus, drive R&D direction, and build R&D programs (subject to
        mutually acceptable sponsored research agreements and receipt by Advisor from
        Company the necessary resources and authority to pursue IP and R&D programs
        recommended by the Advisor) to produce patent applications that if awarded will
        extend patent life of NELL-1 by at least 12 years; improve NELL-1 performance
        that if produced/purified/delivered properly by GMP protein contractor can
        increased Nell-1 half life by 25% over current Nell-1 patents set to expire in 2019,
        and work closely with Company patent counsel to build a robust IP “wall” around
        the Company’s product portfolio.

[ECF No. 22-1 at 31]. In exchange for these services, each Founder would receive equity,

vesting over time, as well as cash. [Am. Compl. ¶ 14]. Under the PSAs, a given Founder’s


1
  More specifically, the Founders founded Bone Biologics, Inc. in 2004. [Am. Compl. ¶ 7 n.2].
In 2014, the Company was created via a reverse merge with another company. [Id.].



                                                  2
          Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 3 of 13




unvested stock would be forfeited if that Founder’s PSA were terminated for cause, but not if the

PSA were terminated without cause. [ECF No. 22-1 at 2]. The PSAs provide that “a material

breach by [the Founders] . . . which is not cured within thirty (30) days after written notice by the

Company setting forth the nature of such alleged breach” “shall constitute cause for

termination.” [Id. at 3].

         The Founders did not see eye-to-eye with LaNeve (or the Company’s other directors and

officers). [Am. Comp. ¶¶ 16–22]. The Founders’ primary complaint was a perceived lack of

transparency regarding NELL-1’s scientific progress. [Id. ¶ 18]. Specifically, they believed that

their access to raw data was being unduly obstructed and that they were, instead, receiving

second- or third-hand updates and explanations from non-scientists, which interfered with their

ability to track and scrutinize NELL-1’s progress. [Id. ¶ 19]. The Founders also criticized the

overall performance of the Company’s management, including LaNeve. [Id. ¶ 20]. They voiced

their criticism directly to management, claiming, among other things, that LaNeve and others had

failed to raise outside capital and had mismanaged the money that the Company did have. [Id.

¶ 21].

         In late 2016, the Founders’ conflict with the Company came to a head. At an October 20,

2016 Board meeting, Dr. Wu stated that the Founders were being kept out of the loop on key

scientific developments. [Am. Compl. ¶ 22]. About a week later, Dr. Wu sent a follow-up email

to the Board members, proposing improvements to how scientific information would be reported

to the Founders. [Id. ¶ 23]. Dr. Wu’s email was not well received, especially by LaNeve, who

resisted and tried to postpone discussion of Dr. Wu’s proposal until a later date. [Id. ¶ 24]. On

October 28, 2016, Dr. Soo sent an email to LaNeve reiterating the concerns that Dr. Wu had

articulated, but LaNeve did not respond. [Id. ¶¶ 25–26]. Instead, on November 18, 2016,




                                                 3
          Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 4 of 13




LaNeve emailed the Founders asking them to provide documentation, within four days,

concerning the progress that they had made in their Company-related scientific endeavors,

including research pursuant to a Sponsored Research Agreement (“SRA”) between the Company

and UCLA. [Id. ¶ 26]. A few days later, after the Founders questioned the sudden request and

short deadline, LaNeve told them that he had not been properly updated on their work, citing

their obligations under the PSAs. [Id. ¶ 27]. On November 22, 2016, Dr. Soo responded, telling

LaNeve that his request for documentation was disingenuous because the Company had not

negotiated an SRA with UCLA or provided the Founders with any resources, and, for that

reason, the Founders could not have undertaken the research contemplated by the PSAs. [Id.

¶ 28].

         On December 6, 2016, the Company’s CFO circulated draft minutes from a November 9,

2016 Board meeting, which the Founders did not attend, memorializing a discussion concerning

the Founders purported breach of their PSAs. [Am. Compl. ¶ 31]. Two days later, Dr. Wu

emailed the Board, disputing the characterization that the Founders had breached their

agreements. [Id. ¶ 32]. In his email, Dr. Wu noted, among other things, that the PSA, which

would last for five years if not terminated sooner, contained no interim due dates and that the

Company had not provided the resources necessary for the Founders to complete their work.

[Id.]. On December 13, 2016, the Company sent the following letter to the Founders:

         By way of this letter, the Company is hereby providing you with written notice that
         the Company is terminating the Agreement for cause pursuant to Section 3(b) of
         the Agreement as a result of your failure to provide the Company with evidence
         that the Services (in particular those Services set forth in Exhibit 3, Section 1 of the
         Agreement) were rendered, as previously requested of you by the Company on
         November 24, 2016. Absent your cure of the foregoing material breach of the
         Agreement to the Company’s reasonable satisfaction and consistent with the
         requirements under the Agreement, termination of the Agreement shall be effective
         on January 12, 2017. According to our records, there are no outstanding payments




                                                    4
          Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 5 of 13




         owed to you under the Agreement, nor will any amounts become owed to you
         following the termination of the Agreement.

[Id. ¶ 34]. Termination was delayed for several months while the Founders and the Company

attempted to resolve their differences. [Id. ¶ 35]. After the parties’ efforts at resolution proved

unsuccessful, the Founders’ PSAs were terminated on April 8, 2017. [Id. ¶ 36]. Because the

Company maintained that the PSAs were terminated for cause, it did not provide any additional

compensation to the Founders. [Id.]. Shortly thereafter, the Founders resigned from their

positions on the Board (Drs. Wu and Soo) and Scientific Advisory Board (Dr. Ting). [Id. ¶ 36

n.14].

         B.     Procedural Background

         Plaintiffs filed their initial complaint on July 11, 2019, bringing claims against the

Company, LaNeve, and three other defendants (two individuals and the Company’s largest

shareholder). [ECF No. 1]. On August 12, 2020, the Court granted Defendants’ motion to

dismiss, but permitted Plaintiffs to file an amended complaint within twenty-one days. [ECF No.

21]. Plaintiffs filed their amended complaint on September 2, 2020. [Am. Compl.]. They bring

a breach of contract claim against the Company, arguing that the Company breached the PSAs

by invoking the agreements’ termination-for-cause provision when no cause existed (Count I),

and a tortious interference claim against LaNeve, alleging that LaNeve knowingly interfered

with the performance of the PSAs while acting outside his authority and in bad faith (Count II).

[Id. ¶¶ 48–57]. Defendants moved to dismiss on September 16, 2020, [ECF No. 23], and

Plaintiffs opposed, [ECF No. 28].

II.      LEGAL STANDARD

         In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

well-pleaded facts, analyze those facts in the light most favorable to the plaintiff, and draw all



                                                   5
         Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 6 of 13




reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee, 915 F.3d

74, 76, 80 (1st Cir. 2019). “[D]etailed factual allegations” are not required, but the complaint

must set forth “more than labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). The alleged facts must be sufficient to “state a claim to relief that is plausible on its

face.” Id. at 570.

       “To cross the plausibility threshold a claim does not need to be probable, but it must give

rise to more than a mere possibility of liability.” Grajales v. P.R. Ports Auth., 682 F.3d 40,

44–45 (1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A determination of

plausibility is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679). “[T]he complaint

should be read as a whole, not parsed piece by piece to determine whether each allegation, in

isolation, is plausible.” Hernandez-Cuevas v. Taylor, 723 F.3d 91, 103 (1st Cir. 2013) (quoting

Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 14 (1st Cir. 2011)). “The plausibility standard

invites a two-step pavane.” Elsevier, 732 F.3d at 80 (citing Grajales, 682 F.3d at 45). First, the

Court “must separate the complaint’s factual allegations (which must be accepted as true) from

its conclusory legal allegations (which need not be credited).” Id. (quoting Morales-Cruz v.

Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012)). Second, the Court “must determine whether

the remaining factual content allows a ‘reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (quoting Morales-Cruz, 676 F.3d at 224).

III.   DISCUSSION

       The parties seem to agree that Delaware law governs Plaintiffs’ claims, see [ECF No. 24

at 9–12 (citing Delaware cases); ECF No. 30 at 17–25 (same)], and the Court will therefore

apply it. Borden v. Paul Reverse Life Ins. Co., 935 F.2d 370, 375 (1st Cir. 1991) (“Where . . .




                                                  6
         Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 7 of 13




the parties have agreed about what law governs, a federal court sitting in diversity is free, if it

chooses, to forgo independent analysis and accept the parties’ agreement.”).

       A.      Plaintiffs’ Untimely Filing

       In its Order dismissing Plaintiffs’ initial complaint, the Court gave Plaintiffs twenty-one

days to file an amended complaint. [ECF No. 21 at 24]. Local Rule 5.4(d) states that “[a]ll

electronic transmissions of documents must be completed prior to 6:00 p.m. to be considered

timely filed that day.” L.R. 5.4(d). Accordingly, Plaintiffs had until 6:00 p.m. on September 2,

2020 to file their amended complaint. Plaintiffs filed at 10:00 p.m. [ECF No. 25 at 207].

Defendants ask the Court to dismiss the amended complaint on this basis. [ECF No. 24 at 4–8].

Plaintiffs respond that such a harsh sanction is unwarranted given the length of the delay (four

hours) and lack of prejudice. [ECF No. 30 at 15–17].

       “District Courts enjoy broad latitude in administering local rules.” Air Line Pilots Ass’n

v. Precision Valley Aviation, Inc., 26 F.3d 220, 224 (1st Cir. 1994). Under similar

circumstances, courts in this district have excused untimely filings. See Pearson v. Hodgson,

No. 18-cv-11130, 2021 WL 1210358, at *2 n.2 (D. Mass. Mar. 31, 2021) (setting aside Local

Rule 5.4(d)’s 6:00 p.m. deadline); Romero v. McCormick & Schmick Rest. Corp., No. 18-cv-

10324, 2020 WL 1430530, at *1 (D. Mass. Mar. 24, 2020) (noting that district courts enjoy

“broad latitude in administering local rules” and excusing an untimely filing because of minimal

prejudice); Emerson v. Genocea Biosciences, Inc., No. 17-cv-12137, 2018 WL 839382, at *3 (D.

Mass. Feb. 12, 2018) (“[T]he 6 p.m. deadline under the local rules is not sacrosanct.”); Jackson

v. United States, No. 08-cv-40024, 2011 WL 6301425, at *3 (D. Mass. Dec. 15, 2011)

(disregarding untimeliness where resulting prejudice was minimal). Notwithstanding




                                                  7
         Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 8 of 13




Defendants’ protestations, 2 the prejudice here, if any, is negligible. Thus, the Court will exercise

its discretion to excuse Plaintiffs’ noncompliance with Local Rule 5.4(d) and consider the merits

of the instant motion.

       B.      Count I: Breach of Contract

       Defendants argue that Plaintiffs have failed to identify a specific provision of the PSAs

that was allegedly breached, and that Plaintiffs’ factual allegations themselves demonstrate that

the Company’s termination of the PSAs was consistent with the contracts’ terms. [ECF No. 24

at 9–10]. Plaintiffs respond that their allegations are sufficient to withstand a motion to dismiss.

[ECF No. 30 at 17–23].

       “Under Delaware law, the elements of a breach of contract claim are: 1) a contractual

obligation; 2) a breach of that obligation by the defendant; and 3) a resulting damage to the

plaintiff.” H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003). Plaintiffs

have pleaded the first and third elements. [Am. Compl. ¶¶ 13–14 (existence of contractual

obligation), 36 (forfeiture of unvested equity)]. Accordingly, the question before the Court is

whether Plaintiffs’ factual allegations plausibly suggest that the Company breached its

contractual obligations.

       Plaintiffs’ breach-of-contract claim implicates two interrelated provisions of the PSAs:

the compensation provision and the termination provision. First, the Company’s

compensation-related obligations are contingent on whether a given Founder’s PSA is terminated

with or without cause. [ECF No. 22-1 at 2–3]. If the Company terminates a PSA with cause, it


2
  Although Defendants point out that the better practice would have been for Plaintiff’s counsel
to seek an extension and note that Plaintiffs have been engaged in litigation with Defendants, on
multiple fronts, since mid-2018, which renders the amended complaint Plaintiffs’ “fourth bite at
the apple,” [ECF No. 24 at 4–8], nowhere do they make clear how receiving Plaintiffs’ amended
complaint at 10:00 p.m., as opposed to 6:00 p.m., prejudiced them.



                                                  8
         Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 9 of 13




is relieved of its compensation obligations and the Founder’s unvested equity is forfeited. [Id.].

If, on the other hand, the Company terminates a PSA without cause, the Founder’s equity vests.

[Id.]. Second, the Company is permitted to terminate the PSA “for cause upon thirty (30) days

prior written notice in the event of a material breach of this Agreement by the other party that

remains uncured at the conclusion of such thirty-day notice period.” [ECF No. 22-1 at 3]; see

[ECF No. 22-1 at 4 (“For purpose of [the termination-for-cause provision], the following events

shall constitute cause for termination . . . [a] material breach by [a Founder] . . . which is not

cured within thirty (30) days after written notice by the Company setting forth the nature of such

alleged breach.”)]. Plaintiffs acknowledge that the Company provided the required thirty days’

notice and represent that they received no additional compensation after their PSAs were

terminated. [Am. Compl. ¶¶ 34, 36]. Accordingly, as long as Plaintiffs materially breached their

PSAs, the Company was within its rights to terminate their contracts for cause and then to

withhold any further compensation. If, however, Plaintiffs did not materially breach their PSAs,

there was no cause for the Company to terminate and Plaintiffs should have been paid. In sum,

the viability of Plaintiffs’ breach-of-contract claim rises and falls on whether their factual

allegations plausibly suggest that they did not materially breach their PSAs (and, therefore, that

the Company breached by refusing to compensate them). The Court finds that they do.

       Plaintiffs have alleged, and/or the PSAs themselves demonstrate, the following facts:

(1) the Founders executed the PSAs in January 2016, [Am. Compl. ¶ 13]; (2) unless terminated

sooner, the PSAs would last for five years, [ECF No. 22-1 at 3]; (3) over the life of the PSAs,

Plaintiffs were required to render services to the Company, including scientific research, [id. at

31]; (4) the PSAs contemplated the Company negotiating “mutually acceptable [SRAs]” and

providing “necessary resources and authority” to facilitate that scientific research, and made




                                                   9
        Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 10 of 13




Plaintiffs’ performance contingent on the foregoing, [id.; Am. Compl. ¶¶ 40–41]; (5) in

November 2016, eleven months into the PSA’s five-year term, the Company demanded proof

that Plaintiffs were making progress with respect to their scientific research, [Am. Compl.

¶¶ 26–27]; (6) on their face, the PSAs do not establish any interim deadlines for scientific

research progress or provide a specific mechanism for documentation of such progress, see [ECF

No. 22-1 at 31]; and (7) the Company did not negotiate SRAs or provide Plaintiffs with

resources for their research, [Am. Compl. ¶ 40]. Taken together, these allegations plausibly

suggest that Plaintiffs did not materially breach their PSAs and that, by extension, the Company

breached by depriving Plaintiffs of post-termination compensation where cause to terminate, as

defined by the PSAs, did not exist.

       Given their burden at this stage and the deference due to their factual allegations, see

supra, Section II, Plaintiffs have done enough to survive Defendants’ motion. Therefore,

Defendants’ motion to dismiss Count I of the amended complaint, [ECF No. 23], is DENIED. 3

       C.      Count II: Tortious Interference

       Defendants argue that Plaintiffs’ tortious interference claim against LaNeve fails because

there are no factual allegations demonstrating a personal, selfish, or retaliatory motive for the



3
  The Court’s decision here is not inconsistent with its Order dismissing Plaintiffs’ original
complaint. [ECF No. 21]. First, the material breach waiver doctrine is inapplicable under the
circumstances because Plaintiffs’ revised allegations do not suggest that the Company had
materially breached the PSAs by failing to negotiate an SRA and provide resources by
November 2016. Accordingly, there was no material breach for Plaintiffs to waive but rather
merely a condition precedent to performance that had not yet been met. Second, the factual
allegations in the amended complaint, and the language of the PSAs, plausibly suggest that
Plaintiffs were not actually required to have performed any services, let alone provided
documentation of the same, only eleven months into a five-year contract and when conditions
precedent to such performance had not yet been satisfied. Thus, it is immaterial that Plaintiffs do
not allege that they performed under the contract, see [ECF No. 21 at 12], because the allegations
plausibly suggest that they were not in breach.



                                                 10
        Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 11 of 13




alleged tortious interference. [ECF No. 24 at 10–12]. Plaintiffs maintain that their allegations

with respect to motive are sufficient. [ECF No. 30 at 23–25].

       “The elements of a tortious interference claim are well established under Delaware law:

‘There must be (1) a contract, (2) about which defendant knew and (3) an intentional act that is a

significant factor in causing the breach of such contract (4) without justification (5) which causes

injury.’” Aspen Advisors LLC v. United Artists Theatre Co., 861 A.2d 1251, 1265–66 (Del.

2004) (quoting Irwin & Leighton, Inc. v. W.M. Anderson Co., 532 A.2d 983, 992 (Del. Ch.

1987)). The parties seem to dispute only the fourth element. 4 As discussed in its Order

dismissing Plaintiffs’ initial complaint, ordinarily, LaNeve would be insulated from Plaintiffs’

tortious interference claim because of his affiliation (and aligned interests) with the Company.

See [ECF No. 21 at 16–17]. That protection, however, does not apply

       when a plaintiff alleges sufficient facts to show that the interfering party was “not
       pursuing in good faith the legitimate profit seeking activities of the affiliated
       enterprises,” but was “motivated by some malicious or other bad faith purpose to
       injure the plaintiff.” To be protected by the privilege, individual defendants must
       act solely within the scope of their employment. Therefore, “an officer or director
       may be held personally liable for tortious interference with a contract of the
       corporation if, and only if, said officer or director exceeds the scope of his agency
       in so doing.” Thus, for an individual defendant to be held liable on a tortious
       interference claim, the plaintiff must show that the individual was acting (1) with
       bad faith, and (2) outside the scope of their employment.

[Id. at 17 (citations and footnotes omitted)]. Whether a particular employee is acting outside the

scope of his employment is generally a fact-intensive inquiry unlikely to be resolved at the

motion to dismiss stage. See Nelson v. Fleet Nat’l Bank, 949 F. Supp. 254, 263 (D. Del. 1996)

(“Whether an employee has acted beyond the scope of employment is generally a question for


4
  In their brief, Defendants argue that because Plaintiffs fail to state a claim for breach of
contract, their tortious interference claim fails as a matter of law. [ECF No. 24 at 10]. Because
the Court has already determined that Plaintiffs have adequately stated a breach-of-contract
claim, Defendants’ argument fails.



                                                11
        Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 12 of 13




the jury, although the Court may decide it as a matter of law if it is very clear.”); Wagenhoffer v.

VisionQuest Nat’l Ltd., No. N14C-10-203, 2016 WL 4053117, at *2 (Del. Super. Ct. July 27,

2016) (same); Smith v. Hercules, Inc., No. 01C-08-291, 2002 WL 499817, at *3–4 (Del. Super.

Ct. Mar. 28, 2002) (noting that the Court could not resolve whether company’s CEO was acting

within the scope of his employment, for purposes of a tortious interference claim, without a more

fully developed factual record).

       Here, Plaintiffs’ allegations regarding LaNeve are sufficient to defeat Defendants’ motion

to dismiss. Specifically, Plaintiffs allege that they harshly (and repeatedly) criticized LaNeve’s

management of the company, [Am. Compl. ¶¶ 20–21], and that LaNeve’s statements regarding a

purported breach and request for documentation of performance came soon after that criticism

was voiced, see [id. ¶¶ 26, 31, 44]. Taking these facts in the light most favorable to Plaintiffs,

and drawing reasonable inferences therefrom, see Gilbert, 915 F.3d at 76, 80, the Court finds that

Plaintiffs’ allegations plausibly suggest that LaNeve caused the Company to breach the PSAs

based on personal animus towards Plaintiffs brought on by their pointed and persistent criticism

of his management of the Company. Thus, although LaNeve may ultimately prevail, the Court

will not “cut off the development of the case through discovery at this juncture of the litigation,”

Smith, 2002 WL 499817, at *3, and Defendants’ motion to dismiss Count II of the amended

complaint, [ECF No. 23], is therefore DENIED.

IV.    CONCLUSION

       Accordingly, for the reasons set forth above, Defendants’ motion to dismiss, [ECF No.

23], is DENIED.




                                                 12
       Case 1:19-cv-11520-ADB Document 33 Filed 04/13/21 Page 13 of 13




       SO ORDERED.

April 13, 2021                                 /s/ Allison D. Burroughs
                                               ALLISON D. BURROUGHS
                                               U.S. DISTRICT JUDGE




                                     13
